Citation Nr: 1610033	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-24 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for upper cervical strain.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric condition.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for skin condition.

8.  Entitlement to service connection for bilateral hip disability.

9.  Entitlement to service connection for bilateral feet disability.

10.  Entitlement to service connection for bilateral ankle disability.

11.  Entitlement to service connection for bilateral shoulder disability.

12.  Entitlement to service connection for bilateral arm/neuropathy.

13.  Entitlement to service connection for prostate disability.

14.  Entitlement to service connection for heart disability.

15.  Entitlement to service connection for respiratory disability.

16.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a September 2012 substantive appeal, the Veteran requested a Board hearing.  In November 2014, the Veteran canceled the hearing request.

In January 2016, the Board granted a motion by the Veteran's former attorney representative to withdraw as the representative with a showing of good cause.  Later that month, the Veteran was sent a letter notifying him that he could select another representative.  No response was received; thus, the Veteran is considered pro se for this case.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Upper Cervical Disability

The Veteran has consistently asserted that his current cervical disability is the result of playing football while in service.  See January 2010, July 2010, and September 2012 Veteran statement.  Specifically, he reports that he "sustained a mild concussion and neck compression as well as two cracked ribs" while playing sports.  Notably, the Veteran's service treatment records indicate that the Veteran was treated for injuries to his ribs as a result of playing football.  See November 1969 service treatment note.  However, to date, the Veteran has not received a VA examination for his claimed in-service cervical injury.  Because the evidence reflects there is at least an indication that the Veteran's current cervical spine disabilities may be related to service, the Board finds that the claim must be remanded to afford the Veteran a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional Claims

A September 2014 rating decision denied an increased rating for the Veteran's left knee and hearing loss disability and denied service connection for 13 other disabilities.  In November 2014, the Veteran filed a notice of disagreement as to all issues listed on the September 2014 rating decision.  Although the RO may be processing this appeal, the RO has not yet issued a statement of the case as to these issues, which is the next required step.  See 38 C.F.R. §§ 19.26, 19.29 (2015).  The Board must remand these claims to accomplish this step.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed upper cervical disability.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any upper cervical disability had its onset during, or is otherwise related to, the Veteran's service.

The examination report should include a complete rationale for all opinions expressed.

2.  Thereafter, readjudicate the upper cervical spine strain claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

3.  Issue an SOC for the issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, entitlement to a compensable rating for bilateral hearing loss, and entitlement to service connection for an acquired psychiatric, a right knee disability, headaches, a skin condition, a bilateral hip disability, a bilateral feet disability, a bilateral ankle disability, a bilateral shoulder disability, bilateral arm/neuropathy, a prostate disability, a heart disability, a respiratory disability, and sleep apnea.  The issues are to be certified to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

